 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This License, Development and Commercialization Agreement (this “Agreement”) is
entered into as of this 10th day of October, 2020, (the “Effective Date”) by and
between

 

WINDLAS BIOTECH PRIVATE LIMITED, a company incorporated under the laws of India,
having its registered office address at Plot No. 40/1, Mohabewala Industrial
Area, Dehradun 248110, Uttarakhand, India (hereinafter referred to as “WINDLAS”,
which expression shall unless repugnant to the context and meaning there of be
deemed to mean and include its permitted assigns and successors-in-interest).

 

AND

 

MATEON THERAPEUTICS, INC., a Delaware Corporation, having its registered office
at 29397 Agoura Road, Suite 107, Agoura Hills, CA 91301, USA (hereinafter
referred to as “MATEON” which expression, unless repugnant to the subject or
context therein, shall mean and include its permitted assigns, nominees, agents
& successors-in-interest).

 

WINDLAS and MATEON are individually referred to as “Party” and collectively as
“Parties”

 

WHEREAS,

 

A.MATEON Therapeutics is an immuno-oncology company (OTC: MATN) dedicated to the
development of first in class RNA therapeutics as well as small molecule drugs
against cancers and COVID-19. MATEON has caused some trials that have
demonstrated potent anti-viral activity of the Artemisinin or Artemisinin
derivatives herbal supplements versus SARS-CoV-2 based on in-vitro testing of
medical grade Artemisinin;

 

B.WINDLAS is a company having substantial expertise in the research,
development, distribution, sales and marketing of cGMP compliant dosage forms of
herbal supplements, nutraceuticals, AYUSH products, allopathic medicines and
pharmaceutical products;

 

C.MATEON wishes to collaborate with WINDLAS on formulation development,
manufacturing, clinical research, commercialization and distribution of
Artemisinin as a herbal supplement and a medicinal drug in future (hereinafter
“Product(s)”) for use as an anti-viral, including for COVID-19 patients in India
and for manufacturing and supply of Product by WINDLAS to MATEON for a worldwide
market, excluding the Americas and China;

 

D.Subject to the terms and conditions agreed herein, WINDLAS is willing to
collaborate with MATEON and agrees to accept the exclusive rights to develop,
manufacture, perform clinical research, commercialize and distribute Product the
Product in India and to manufacture and supply the Product to MATEON for
worldwide markets excluding the Americas and China.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereto agree as follows:

 

 

 

 

1. Definitions and Interpretation

 

1.1.Definitions. For the purposes of this Agreement, the following words and
phrases shall bear the respective meanings assigned to them below (and cognate
expressions shall bear corresponding meanings):

 

1.1.1.“Affiliate” means any corporation, firm, partnership, limited liability
company or other entity that controls, is controlled by or is under common
control with a Party to this Agreement. For purposes of this definition, any
entity will be regarded as in “control” of another entity if (a) it directly or
indirectly owns more than fifty percent (50%) of the voting stock of the other
entity or such lesser maximum percentage permitted in those jurisdictions where
majority ownership by foreign entities is prohibited, (b) it owns, directly or
indirectly, or has a right to own more than fifty percent (50%) of the net
assets of an entity without voting securities, or (c) it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the entity, whether through contract or otherwise.

 

1.1.2.“Agreement” means this License, Development and Commercialization
Agreement together will all Schedules and annexures, as may be amended, modified
or supplemented from time to time.

 

1.1.3.“API” means the Artemisinin active pharmaceutical ingredient.

 

1.1.4.“Applicable Law” means all applicable laws, rules and regulations
including any rules, regulations, guidelines or other requirements of the
Regulatory Authorities in the Territory that may be in effect from time to time.

 

1.1.5.“Batch” means a specific quantity of Product that is intended to be of
uniform character and quality and is produced during the same cycle of
manufacture as defined by the applicable batch record.

 

1.1.6.“cGMP” means (A) the current standards recognized and adopted worldwide
for the control and management of manufacturing and quality control of foods,
pharmaceutical products and medical devices; (B) the guidelines that outline the
aspects of production that would affect the quality of pharmaceutical products
or food; and (C) includes the guidelines that may be adopted by the Parties
hereto corresponding to Applicable Law.

 

1.1.7.“Clinical Trials Cost” or “Biostudy Cost” shall mean and includes cost and
expenses incurred by a local clinical research organization (“CRO”) appointed by
WINDLAS, or WINDLAS itself, in conducting clinical trials or biostudies as
required by Regulatory Authorities for the approval of the Product in the
Territory.

 

1.1.8.“COGS” shall mean and include (i) cost of raw materials, packaging
materials, freight (ii) analytical cost, (iii) conversion and packaging charges
(“CCPC”) and (iv) administrative cost which shall be not more than twelve
percent (12%) of sum of (i), (ii) and (iii).

 

 

 

 

1.1.9.“Commercialization” with a correlative meaning for “Commercialize” and
“Commercializing”, means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-launch, launch, promotion,
detailing, medical education and medical liaison activities, marketing, pricing,
reimbursement, sale, and distribution of the Products, including: (a) strategic
marketing, sales force detailing, advertising, medical education and liaison,
and market and Product support; (b) any post marketing clinical studies for use
in generating data to be submitted to Regulatory Authorities (and all associated
reporting requirements); and (c) all customer support, Product distribution,
invoicing and sales activities.

 

1.1.10.“Confidential Information” means any all information or material that at
any time before or after the Effective Date has been or is provided or
communicated to the receiving Party by or on behalf of the Disclosing Party
including by a Third Party pursuant to this Agreement or in connection with the
transactions contemplated hereby or any discussions or negotiations with respect
thereto; including but not limited to any data, ideas, concepts or techniques ,
manufacturing formula, Regulatory Documentation, clinical or bioequivalence
studies, process of preparation, Specifications, Batch records contained
therein; and any modifications thereof or derivations therefor. Confidential
Information may be disclosed either orally, visually, electronically, in
writing, by delivery of materials containing confidential information or other
any other form now known or hereafter invented. All Information disclosed by
either Party shall be deemed to be such Party’s Confidential Information
disclosed hereunder.

 

1.1.11.“Control” means, with respect to any material, Information, or
intellectual property right, that a Party owns or has a license to such
material, Information, or intellectual property right and, in each case, has the
ability to grant to the other Party access, a license, or a sublicense (as
applicable) to the foregoing on the terms and conditions set forth in this
Agreement without violating the terms of any then-existing agreement or other
arrangement with any Third Party.

 

1.1.12.“Develop” or “Development” means all activities relating to performing
Product pre-formulation activities, formulation development, API method
verification and transfer, finished product analytical method development and
transfer, analytical testing, analytical method validation from a GLP compliant
laboratory, cleaning method development, manufacturing, packaging, stability
testing, quality assurance, documentation, formulation and analytical technology
transfer services and regulatory activities (e.g., regulatory applications) with
respect to the Product, together with the manufacturing of the Product for the
purpose of conducting the foregoing activities till the Regulatory Approval of
the Product in the Territory. Development excludes Clinical trials or
biostudies, which are conducted by local clinical research organization
appointed by WINDLAS on behalf of and under guidance of MATEON.

 

 

 

 

1.1.13.“Development Costs” means the internal costs and out-of-pocket costs
incurred as an expense by or on behalf of a Party or its Affiliates in carrying
out the Development of the Product without limitation, (i) the costs of
formulation and analytical development, (ii) costs related to manufacturing
development including technology transfer cost; (iii) filing fees and other
costs associated with any Regulatory Filings; and (iv) all other costs that are
directly or indirectly attributable and reasonably allocable to the Development
activities for the Products including out of pocket cost and internal costs. For
purposes of this definition: (a) out-of-pocket costs mean the actual expense
incurred with respect to a Third Party for specific Development activities
relating to the Products; and (b) internal costs means the applicable FTE rates
multiplied by the number of FTE hours expended in carrying out the Development
activities in accordance with the development plan.

 

1.1.14.“Disclosing Party” means the Party disclosing Confidential Information
under this Agreement.

 

1.1.15.“Dossier” shall mean and include dossier relating to the Product which is
developed by WINDLAS and which contains all technical, chemistry, non-clinical
and/or clinical information relating to the Product.

 

1.1.16.“Effective Date” has the meaning set forth in preamble hereto.

 

1.1.17.“Facility” or “Windlas Facility” means the manufacturing facility of
WINDLAS Khasra number 40/1 Mohabewala Industrial Area, Dehradun – 248110,
Uttarakhand, India or facility of the WINDLAS nominated sublicensee or
subcontractor .

 

1.1.18.“Intellectual Property” means all patents, copyrights, trademarks,
service marks, service names, trade names, internet domain names, e-mail
addresses, applications or registration for any of the foregoing, or extensions,
renewals, continuations or re-issues thereof, or amendments or modifications
thereto, brand marks, brand names, trade dress, labels, logos, technical and
non-technical information, trade secrets, formulae, techniques, sketches,
drawings, models, inventions, designs, specifications, processes, apparatus,
equipment, databases, research, experimental work, development, pharmacology and
clinical data, software programs and applications, software source documents and
any similar or other type of titles, rights and interests and intangible assets
recognized under any laws as intellectual property, whether now existing or
hereafter created, together with all modifications, enhancements and
improvements thereto.

 

1.1.19.“Know-How” means any information or material that is confidential (except
as provided hereinbelow) and proprietary, including, without limitation, ideas,
concepts, discoveries, inventions, developments, improvements, know-how, trade
secrets, designs, devices, equipment, process conditions, algorithms, notation
systems, works of authorship, computer programs, technologies, formulas,
techniques, methods, procedures, assay systems, applications, data,
documentation, reports, chemical compounds, products and formulations, whether
patentable or otherwise.

 

 

 

 

1.1.20.“Launch Date” means in respect of the Product, the first commercial
supply of the Product by WINDLAS or MATEON to a Third Party in an arms-length
transaction for Marketing the Product in the Territory.

 

1.1.21.“Liabilities” or “Liability” or “Damages” means all losses, costs,
damages, judgments, settlements, interest, fees or expenses including, without
limitation, all reasonable attorneys’ fees, experts’ or consultants’ fees,
expenses and costs pursuant to any litigation or claim by Innovator or any Third
Party(s)related to or arising from this Agreement or Commercialization of the
Product.

 

1.1.22.“Litigation Costs” means out of pocket legal costs incurred by a Party
regarding the Product, including all legal fees, costs and expenses incurred by
such Party associated with any third party litigation and/or government
investigation in connection with the Product (including settlement and damage
awards, court costs and attorneys’ fees).

 

1.1.23.“Market” or “Marketing” or “Marketed” means promotion, distribution,
marketing, advertising, use, sell, offer to sell and/or sale.

 

1.1.24.“Product” means a finished dosage, for human consumption, containing
Artemisinin as specified in Annexure I, co-developed and owned by WINDLAS and
MATEON and as may be amended by the Parties from time to time.

 

1.1.25.“Receiving Party” means the Party receiving Confidential Information.

 

1.1.26.“Regulatory Approval” means, with respect to the Product in the in any
country or jurisdiction, any and all approvals, licenses, registrations, or
authorizations of any Regulatory Authority necessary to Market such Product in
such country, including, where applicable, (i) the Regulatory Approval
Application (“RAA”) filed with the Regulatory Authority, and all variations
thereto; (ii) pricing or reimbursement approval in such country, (iii) pre and
post-approval marketing authorizations (including any prerequisite manufacturing
approval or authorization related thereto), and (iv) labeling approval.

 

1.1.27.“Regulatory Authority(s)” means any and all governmental bodies,
organizations and agencies whose approval is necessary to manufacture, store,
import, use, export and/or market herbal, nutraceutical or pharmaceutical
Product in the Territory.

 

 

 

 

1.1.28.“Regulatory Filings” means, with respect to the Products, any submission
to a Regulatory Authority of any appropriate regulatory application specific to
Products, and shall include, without limitation, any submission to a regulatory
advisory board and any supplement or amendment thereto.

 

1.1.29.“Retained Territories” shall (a) for manufacturing mean as the Americas
and China (and its territories including Hong Kong, Macau, and Taiwan); and (b)
for marketing mean worldwide except India.

 

1.1.30.“Specifications” means the requirements and standards of the Regulatory
Authority, and as agreed by the Parties, relating to the Product including
manufacturing, handling, storing and packaging requirements of the Product,
which may be amended or supplemented from time to time.

 

1.1.31.“Technology” shall mean detailed technological process which enables the
manufacturing regulatory batches of the Product with all relevant technological
parameters, including list of equipment necessary for application of the
Technology; in-process controls with corresponding specifications and test
methods, including specifications and test methods for used raw materials; and
final product specifications and test methods with corresponding analytical and
cleaning method validation and quality control methods.

 

1.1.32.“Term” shall have the meaning given in Section 6 of this Agreement

 

1.1.33.“Territory” shall mean India.

 

1.1.34.“Third Party” means any individual, partnership, association,
corporation, limited liability company, trust, or other legal person or entity
other than WINDLAS, MATEON and their respective Affiliates and Sublicensee.

 

1.2.Interpretation. Words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole (including all of the Schedules, exhibits and
appendices hereto) and not to any particular provision of this Agreement.
Article, Section, Exhibit, Schedule and Appendix references are to the Articles,
Sections, Exhibits, Schedules and Appendices to this Agreement unless otherwise
specified. The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”, unless the context
otherwise requires or unless otherwise specified.

 

2. Subject Matter of Agreement

 

2.1.MATEON and WINDLAS intend to collaborate on formulation development,
manufacturing, clinical research, commercialization and distribution of
Artemisinin as a herbal supplement (or as a medicinal drug in future) for use as
an anti-viral (including for COVID-19 patients) in a humanitarian effort for
India. The collaboration is driven by the Parties desire to expedite the
treatment and prevention of COVID-19. MATEON represented that it has
demonstrated potent anti-viral activity of the supplement versus SARS-CoV-2
based on in-vitro testing of medical grade Artemisinin. WINDLAS has the required
experience in developing cGMP compliant dosage forms of herbal supplements,
nutraceuticals, AYUSH products and allopathic medicines. MATEON will provide
technical support to WINDLAS to seek government approval of the herbal
supplement in India with a clinical trial to demonstrate the efficacy of
Artemisinin as a therapy. WINDLAS shall Develop the Artemisinin formulation,
scale up the Product, manufacture batches, sponsor and conduct the biostudy of
the Product by engaging a local CRO, manage clinical trials, seek regulatory
approval of the Product, manufacture and market the Product(s) in India.

 

 

 

 

2.2.MATEON shall retain exclusive rights to market Product worldwide except in
India. For the purpose of clarity and for the purpose of this Agreement, Mateon
shall have rights to market the Product in all countries of the world (including
Retained Territories) except India. WINDLAS shall have exclusive rights to
market the Product only in India. WINDLAS shall have exclusive rights to
Develop, Manufacture and Market Artemisinin Product in India. MATEON agrees and
acknowledges that WINDLAS shall have right to manufacture Artemisinin Product
(or its future herbal or allopathic variants) at its own or subcontracted sites
and supply to MATEON’s (or its other marketing partners’) worldwide market
excluding Retained Territories. Subject to terms and conditions agreed herein,
MATEON shall purchase the requirement of the Product (or its future herbal or
allopathic variants) from WINDLAS for worldwide market excluding Retained
Territories.

 

3. Licenses

 

3.1.Parties agree that MATEON has conducted in-vitro studies and demonstrated
potent anti-viral activity of the Artemisinin herbal supplement on SARS-CoV-2
based on in-vitro testing of medical grade of Artemisinin. MATEON Control and
owns Know-how, Non-Clinical data and Intellectual Property Rights of the Product
(collectively “MATEON Property”). MATEON agrees to license an exclusive,
royalty-free, irrevocable, perpetual rights of MATEON’s Property to WINDLAS to
perform formulation development, manufacture, conduct or have conducted clinical
research or clinical trials, use or have used, sale, offer to sell, market,
distribute, and otherwise commercialize Artemisinin as a herbal supplement or
medicinal drug in future for use as an anti-viral (including for COVID-19
patients) in the Territory.

 

3.2.WINDLAS will, at its own cost, Develop the Product, its Know-How and
Technology. WINDLAS shall compile Dossier and do Regulatory Fillings of the
Dossier with the Regulatory Authority in the Territory. For all other countries,
other than the Territory, Parties shall mutually agree, in writing, to extend
this collaboration for WINDLAS to Develop, manufacture, compile Dossier and do
Regulatory filings at Mateon’s cost on country-by-country basis. WINDLAS shall
provide reasonable support to MATEON for regulatory submissions.

 

3.3.MATEON shall have exclusive rights to Market the Product worldwide, on its
own or its sublicensees, except for India wherein WINDLAS shall have the
exclusive marketing rights. Notwithstanding anything contained herein, WINDLAS
shall have exclusive rights to Manufacture, Market or Commercialize the Product
in the Territory.

 

 

 

 

3.4.MATEON agrees to license non-exclusive, irrevocable, perpetual rights of
MATEON’s Property to WINDLAS to manufacture, supply and export the Product for
worldwide market except Retained Territories. The supply price of the Product
shall be negotiated in good faith at arm’s-length based on CMO industry
standards. Parties shall agree on a Base Supply Price (defined in Section 6.2)
for each Product and atleast three (03) months before the launch of the Product
in any country, Parties shall, in good faith discuss, and finalize sharing of
margins or markup percentages or other business arrangement on country by
country basis over and above the Base Supply Price.

 

3.5.Upon commercialization of a Product in the India, WINDLAS shall built a
margin over and above the COGS (hereinafter “Profit Margin”), before selling or
offering it any other Third Party including co-marketing partners or
sub-licensee for marketing the Product in India. WINDLAS agrees to share fifty
percent (50%) of the said Profit Margin to MATEON as royalty on sale of Product
in the Territory.

 

3.6.Sublicenses. Parties may grant sublicenses to one or more Third Parties of
the licenses granted to WINDLAS hereunder for performance of certain obligations
in this Agreement including conduct of clinical trials or marketing of Product
in any country under this Agreement, subject to other Party’s prior written
consent, such consent shall not be unreasonably withheld. Each Party shall
remain responsible for the performance of its obligations set forth herein by
each of its Sublicensees.

 

4. Scope of Work

 

4.1.MATEON has represented WINDLAS that MATEON controls, owns and holds the
MATEON’s Property. MATEON will transfer the Technology of the Product to WINDLAS
for WINDLAS to Develop the formulation of the Product and scale up the process
for manufacturing batches for clinical trials and other batches for regulatory
submission of the Dossier (defined above) to the Regulatory Authority in the
Territory as per the terms and conditions set forth in this Agreement. MATEON
shall take supplies of clinical batches and other batches from WINDLAS. WINDLAS,
on behalf of MATEON and its cost, shall conduct the clinical trials of the
Product in the Territory or have it conducted by the clinical research
organization, compile and submit the Dossier to Regulatory Authority in the
Territory and do all necessary acts required for approval of the Dossier in the
Territory. The scope of work to be performed by the Parties to the Agreement is
set forth in Annexure I as amended from time to time. Subject to the specific
activities and other details set forth in Annexure I, below is a general outline
of the activities of the Parties to be performed under this Agreement:

 

4.1.1.Obligations of MATEON: MATEON shall, at its own cost,

 

4.1.1.1.engage WINDLAS to sponsor and conduct the study in India.

 

 

 

 

4.1.1.2.pay management & services fee to WINDLAS as provided in Annexure –II of
this Agreement

 

4.1.1.3.work in exchange for access to the formulation development data of
WINDLAS and the clinical trial data for the trial conducted in India.

 

4.1.1.4.collaborate with WINDLAS and its CRO on final protocol submission to the
Ethical Committees ( hereinafter “EC”).

 

4.1.1.5.Review submission Dossier to the EC’s for completion.

 

4.1.1.6.Provide scientific and operational oversight for the study.

 

4.1.1.7.Provide in-vitro testing protocol to WINDLAS for the Product.

 

4.1.1.8.Work with WINDLAS on a joint press release upon EC approval for
international publication.

 

4.1.1.9.Collaborate with WINDLAS on publishing study in reputable scientific
journals.

 

4.1.2.Obligations of WINDLAS: WINDLAS shall, at its own cost,

 

4.1.2.1.Sponsor and conduct the study in India by engaging a local CRO.

 

4.1.2.2.Develop the formulation as per the applicable GMP guidelines.

 

4.1.2.3.Manufacture the Clinical Trial Material (CTM) batches.

 

4.1.2.4.Secure the necessary approvals from Regulatory Authority for the
clinical study including regulatory documents, dossiers for Ethical Committees,
manufacturing licenses etc. in the Territory.

 

4.1.2.5.Supervise the Clinical Research Organization (hereinafter “CRO”) to
ensure timelines and audit CRO to ensure data quality.

 

4.1.2.6.Advise MATEON on all aspects of the clinical trial in the course of the
study.

 

4.1.2.7.Provide MATEON any data required on the GMP manufacturing process for
the product.

 

4.1.2.8.Provide MATEON with relevant data from the study.

 

4.1.2.9.Provide MATEON with GMP manufactured Product for distribution worldwide.

 

4.1.2.10.Collaborate with MATEON on publishing study in reputable scientific
journals.

 

4.1.2.11.Work with MATEON for a joint press release upon EC approval for
international publication.

 

4.1.3.Obligations of Parties

 

4.1.3.1.Parties will collaborate on an expanded trial in India.

 

4.1.3.2.Parties companies will collaborate on a humanitarian effort for
distribution to address the pandemic

 

 

 

 

5. PRODUCT DEVELOPMENT AND REGULATORY SUBMISSION

 

5.1.Within sixty (60) days after the Effective Date, the Parties will agree upon
a development plan for the Development of the Products in the Territory (the
“Development Plan”). The Development Plan includes all clinical studies to be
performed for the Products, including those that are required for Regulatory
Approval for the Products in the Territory. WINDLAS shall, at MATEON’s cost,
provide reasonable support to MATEON for regulatory submissions in all countries
other than the Territory.

 

5.2.WINDLAS shall Develop the Products and seek Regulatory Approval of the
Product in the Territory by timely and diligently conducting all development
activities under the Development Plan. MATEON shall co-operate with WINDLAS and
shall provide all the information, data, documents required by WINDLAS.

 

5.3.Developmental Cost. Subject to terms and conditions agreed herein, as agreed
herein between the Parties, all Development Costs associated with Product in the
Territory shall be borne by WINDLAS. MATEON shall bear the Clinical Trials Cost
or Biostudies Cost conducted by WINDLAS or WINDLAS designated local CRO on
behalf of MATEON. WINDLAS shall not be responsible for any Developmental Cost
incurred by MATEON on the Product outside the Territory.

 

5.4.WINDLAS shall be responsible, at its sole cost, for preparing and filing all
regulatory applications, submissions, notifications, and registrations made to
or with a Regulatory Authority that are necessary to for approval of the Product
in the Territory, with all necessary aid and support to be provided by MATEON.
WINDLAS shall be the sole holder of all approvals granted by the Regulatory
Authorities in the Territory and will have operational responsibility for
interactions with Regulatory Authorities, including meeting with Regulatory
Authorities. WINDLAS shall keep MATEON updated on the Regulatory Submissions
made by WINDLAS.

 

5.5.WINDLAS shall manufacture clinical trial batches and submission batches
required for conducting clinical trial in the Territory and seeking Regulatory
Approval of the Product in the Territory.

 

5.6.WINDLAS shall comply with all Applicable Laws in the performance of the
obligations in the Territory. WINDLAS will be responsible for obtaining and
maintaining, at its expense, all permits, licenses, approvals, authorizations
and the like required for its performance of the obligations in the Territory.

 

5.7.WINDLAS shall prepare and compile the Dossier for seeking Regulatory
Approval of the Product in the Territory as per the Applicable Laws.

 

6. MANUFACTURING AND SUPPLY

 

6.1.Agreement to Supply and to Purchase.

 

6.1.1.Post approval of the Product in the Territory or any country in the world
except Retained Territories, WINDLAS shall manufacture and supply the cGMP
compliant Product as per MATEON’s requirement for worldwide markets except
Retained Territories.

 

 

 

 

6.1.2.During the Term of this Agreement, MATEON shall purchase the Products from
WINDLAS for commercialization of the Product worldwide, excluding within the
Retained Territories, on terms and conditions set forth in this Agreement.

 

6.2.Supply Price or Base Supply Price. Subject to Section 3.4, Parties shall in
good faith discuss and mutually agree on a Base Supply Price. Base Supply price
will be sum of COGS and an additional ten percent (10%) margin on the COGS. Base
Supply Price shall be reviewed and revised on annual basis.

 

6.3.Forecast. Unless otherwise mutually agreed between the Parties, Four months
prior to the anticipated Launch Date for the Product in the Territory or any
country in the world except Retained Territories, MATEON shall provide to
WINDLAS with a twelve (12) month rolling forecast of its anticipated demand for
the Product, set out on a quarterly basis, which shall be updated by MATEON
after the Launch Date for the Product in each country of the Territory, by the
seventh (7th) date of calendar quarter (“Rolling Forecast”).

 

6.4.Ordering. MATEON shall order the Product by issuing a purchase order to
WINDLAS from time-to-time (“Purchase Order”). Unless otherwise mutually agreed
between the Parties, the First Purchase Order shall be placed one hundred and
twenty (120) days prior to the required Delivery Date and all subsequent
Purchase Orders shall be placed ninety (90) days prior to the required Delivery
Date and such Purchase Order shall set out the following:

 

6.4.1.1.the description of the Product required;

 

6.4.1.2.the required delivery date (“Delivery Date”)

 

6.4.1.3.number of Batches required; and

 

6.4.1.4.such other conditions and information that are necessary for supplying
the Product to MATEON.

 

6.5.Delivery and Shelf-Life. WINDLAS shall deliver the Product by the Delivery
Date to MATEON on Ex-Factory (WINDLAS Facility) (Incoterms 2010) (“Delivery
Destination”). MATEON shall be responsible for insuring, storing and
transporting the Product from the Delivery Destination at its own expense.
Unless otherwise mutually agreed herein, the Product shall, upon dispatch of
Product from Facility, have a minimum shelf-life of eighty-five (85%) of the
total shelf-life of the Product.

 

7. COMMERCIAL TERMS.

 

7.1.Invoice. WINDLAS will invoice MATEON at the Supply Price agreed between the
Parties on Product by Product and country-by-country basis. For the first
consignment of Product, MATEON shall make 50% (fifty percent) of total invoice
amount payment along with the Purchase Order and the balance 50% (fifty percent)
before the shipping of the Product. For all subsequent Product purchases, MATEON
shall pay invoices within 60 days (sixty days) from the date of invoice and the
total amount in said invoice will be guaranteed by a irrevocable Letter of
Credit. Parties shall on annual basis review the Supply Price. In case of
increase or decrease in cost of raw materials, API, packaging materials, labour,
markup or operational expenses, Parties shall in good faith revise the Supply
Price (“Revised Supply Price”).

 

 

 

 

7.2.Payments. Any delay in payment of invoices for a period of more than 15
(fifteen) days shall attract a payment of interest @1.5% per month for number of
days of delay. Unless otherwise agreed, all payments required to be paid under
this Agreement shall be made in United States Dollars [USD].

 

7.3.Taxes.

 

7.3.1.Both Parties shall abide by the tax laws and shall be solely responsible
for any breach of such tax laws (as applicable).

 

7.3.2.Taxes on Supply of Products. All payments hereunder for supply of Products
shall be exclusive of all applicable taxes at the time being in force or levied
on supply of Product. Further, any applicable taxes will be deducted from the
payment to be made to other Party subject to avail of required documents under
laws of land and proof of payment of such taxes to the government will be
provided to the said party for claiming tax credit within 30 days of receiving
certificate from the relevant authority. Each Party shall bear sole
responsibility for payment of compensation to their respective personnel,
employees and subcontractors and for all employment taxes, income tax and
withholding with respect to such compensation pursuant to Applicable Law.

 

7.3.3.Royalty Payments. All royalty payments made under this Agreement by
WINDLAS to MATEON shall be subject to deduction of tax on source (plus surcharge
and cess, as may be applicable) under the Income Tax Act or any other applicable
law of land at the time being in force. At the end of each quarter, WINDLAS
shall provide MATEON with proof of payment of such taxes to the government
(Withholding certificate) for claiming tax credit within 30 (thirty) days of
receiving certificate from the relevant authority.

 

7.3.4.Service Fee. For any services performed by WINDLAS for or on behalf of
MATEON, WINDLAS shall raise service invoice for pre approved service fees
towards providing of service under this agreement with applicable tax at the
time being in force. MATEON shall pay invoice after deducting tax as per the law
of land and India US tax treaty.

 

7.3.5.Reimbursement of Expenses. WINDLAS shall raise invoice for pre-approved
expenses advanced or incurred by WINDLAS under this Agreement for MATEON. MATEON
shall reimburse the invoice within thirty (30) days of receipt of the invoice.
No tax shall be deducted from the payment of invoice for reimbursement unless
applicable as per the law of land.

 

 

 

 

8. COMMERCIALIZATION OF THE PRODUCT

 

8.1.WINDLAS shall, at its own cost, obtain all necessary permissions, licenses
and/or permits required to Market the Product in the Territory. WINDLAS shall
employ its own sales force or any other distribution mechanism for Marketing the
Product in the Territory. WINDLAS shall Market the Product under its own
Trademark. WINDLAS shall solely be responsible for any liability arising out of
use of promotional material, artwork, and Trademark of the Product in the
Territory. WINDLAS shall conduct all pharmacovigilance or post marketing
activities in the Territory at its own expense and shall keep MATEON updated.
WINDLAS may also offer the Product to co-marketing partners who may launch the
Product under their own brand names and their own distribution networks.

 

8.2.MATEON shall, at its own cost or through its Sublicensee, obtain all
necessary permissions, licenses and/or permits required to Market the Product
outside the Territory. MATEON shall employ its own sales force for Marketing or
any other distribution mechanism for the Product outside the Territory. MATEON
shall solely be responsible for any liability arising out of the Product or this
Agreement outside the Territory. MATEON shall conduct all pharmacovigilance or
post marketing activities outside the Territory at its own expense and shall
keep WINDLAS updated.

 

9. REPRESENTATIONS AND WARRANTIES

 

9.1.Representation and Warranties

 

9.1.1.Each Party represents, and warrants to other Party that:

 

9.1.1.1.it has the corporate authority to enter into this Agreement and to
perform its obligations hereunder;

 

9.1.1.2.to the best of its knowledge neither the execution and delivery of this
Agreement nor its performance hereunder conflicts with violates any statute,
law, rule, regulation, writ, injunction, judgment, order or decree of any court,
administrative agency or governmental authority;

 

9.1.1.3.this Agreement is a legal, valid and binding instrument and is
enforceable in accordance with its terms;

 

9.1.1.4.it has not entered or will enter, directly or indirectly, into any
contract or any other transaction with any Third Party or Affiliate that
conflicts or derogates from its undertakings under this Agreement;

 

9.1.1.5.it has requisite expertise and financial capability to enter this
Agreement; and

 

 

 

 

9.1.1.6.None of each Party or any of its employees, consultants, sublicensee or
subcontractors providing services or otherwise engaging in activities under this
Agreement has been debarred, or convicted of a crime which could lead to
debarment, under the United States Generic Drug Enforcement Act of 1992, 21
United States Code §§335(a) and (b), or any comparable foreign law or
regulation. In the event any such person has been debarred or convicted of a
crime which could lead to debarment, each Party shall provide written notice to
other Party immediately upon becoming aware of such occurrence;

 

9.1.1.7.Any or all the documents, data, information provided by one Party to
other Party shall be true and shall not contain any falsified data.

 

9.1.2.MATEON hereby represents, warrants and covenants to WINDLAS that:

 

9.1.2.1.MATEON owns and holds the MATEON’s Property including Know-How and
Intellectual Property of the Product;

 

9.1.2.2.MATEONS’s Property does not infringe Third Party rights including
Intellectual Property Rights;

 

9.1.2.3.There are no pending claims against MATEONS’s Property and MATEON is
free to license MATEON’s Property to WINDLAS;

 

9.1.2.4.WINDLAS performance of obligations under this Agreement will not
infringe any Third Party rights including Intellectual Property Rights;

 

9.1.2.5.MATEON grants exclusive rights to WINDLAS to Develop, register,
Manufacture, conduct clinical trials, Market, use, sell, offer to sell, and
Commercialize the Product in the Territory;

 

9.1.2.6.MATEON shall purchase the Product from WINDLAS for worldwide markets
except Retained Territories;

 

9.1.2.7.WINDLAS’s Market or Commercialization of the Product(s) in the Territory
does not and will not infringe any Third Party rights including intellectual
property rights; and

 

9.1.2.8.Licenses granted or will be granted by MATEON under this Agreement shall
be irrevocable, perpetual and royalty free.

 

9.1.3.WINDLAS hereby represents, warrants and covenants to MATEON that:

 

9.1.3.1.WINDLAS shall manufacture and supply cGMP compliant Product to MATEON;

 

 

 

 

9.1.3.2.WINDLAS shall maintain all permits, licenses, approvals required for
manufacturing and Marketing of the Product in the Territory;

 

9.1.3.3.It has qualified and experienced personnel to assume responsibility for
the proper conduct of the Project;

 

9.1.3.4.Product supplied for clinical trials shall be in conformity to the
standards set forth by Regulatory Authority in the Territory as per the
Applicable Law and are free from any manufacturing defect;

 

9.1.3.5.WINDLAS shall maintain the manufacturing facility as per the requirement
of Regulatory Authorities as per Applicable laws in the Territory; and

 

9.1.3.6.WINDLAS shall manufacture and supply Products to MATEON.

 

10. INTELLECTUAL PROPERTY.

 

10.1.Ownership of Intellectual Property Rights. All Intellectual Property Rights
owned by a Party hereto on the Effective Date and all improvements thereto made
by a Party shall continue to be owned by such Party. WINDLAS agrees that MATEON
shall be the absolute owner of MATEON’s Property. Intellectual Property which is
independently generated by a Party at its own cost shall be retained by the said
Party. WINDLAS shall own absolute rights in Intellectual Property generated by
WINDLAS during Development of Product including formulation or process
Intellectual Property Rights. Any Intellectual Property which will be generated
by joint efforts of the Party, shall be jointly owned by the Parties.
Notwithstanding anything contained herein, no implied licensing of any IP of
either party may be assumed by virtue of supply of any materials/ sharing of
documents / joint technical discussions unless otherwise explicitly agreed
between the Parties in writing in this Agreement.

 

10.2.Intellectual Property Matters.

 

10.2.1.MATEON agrees that MATEON, at its own cost and expense, shall be
responsible for and shall defend and hold WINDLAS fully harmless against the
claims of any Third Parties related to or arising out of infringement of
Intellectual Property Rights owned or controlled by any Third Party except for
the matters set forth in Section 10.3. WINDLAS shall do reasonable efforts to
provide all information required by MATEON in litigation matters.

 

10.2.2.MATEON shall be entitled to postpone, delay, suspend the Launch Date or
cease the Marketing and commercialization of the Product in the country other
than the Territory in the event litigation relating to such Product is pending,
threatened or reasonably anticipated by MATEON. In the Territory, WINDLAS shall
be entitled to postpone, delay, suspend the Launch Date or cease the Marketing
and commercialization of the Product in the event litigation relating to such
Product is pending, threatened or reasonably anticipated by WINDLAS.

 

 

 

 

10.3.Trademark. WINDLAS shall have the sole right to determine and own the
trademark under which the Product will be sold in the Territory. WINDLAS shall
own all right, title, and interest to the trademarks affixed to the Product, and
shall be responsible for the registration, prosecution, and maintenance thereof.
WINDLAS shall defend and hold MATEON fully harmless against the claims of any
Third Parties related to or arising out of infringement of Trademark owned or
controlled by any WINDLAS in the Territory.

 

11. INDEMNIFICATION: LIMITATION ON LIABILITY.

 

11.1.Indemnification by MATEON. MATEON hereby agrees to indemnify, defend and
hold WINDLAS, its Affiliates, and their respective directors, managers,
officers, shareholders, employees, consultant and agents (collectively “WINDLAS
Indemnitees”), harmless from and against any losses, liabilities, damages, costs
and expenses, including reasonable attorney’s fees and disbursements
(collectively, “Damages”) incurred by WINDLAS Indemnitees in connection with any
suits, investigations, claims or demands by Third Parties resulting directly
from or arising out of (i) breach by MATEON of any of its representations or
warranties and obligations under this Agreement; (ii) gross negligence or
willful misconduct of MATEON or its Affiliates; (iii) any acts or omissions of
Mateon outside the Territory; (iv) use of or reference to Mateon’s Property; (v)
Market, Commercialization or sell of the Product by Mateon, its Affiliates or
Sublicensee in any country outside Territory; (vi) any product liability claim
arising out of disposal, misapplication of, handling, use of defective or unsafe
Products, the cause of which is attributable to the storage, handling and/or
transportation of the Product after the delivery thereof to MATEON; (vii) any
claim arising out of the infringement or misappropriation of any rights of Third
Parties including the Intellectual Property rights of any third party relating
to promotion, marketing, disposition, sale, offer to sale, use, distribution,
labelling, shipment of the Product or product incorporating the Product by
MATEON or its Affiliates or Sublicensee; and/or (viii) commercialization of the
Product in any country; except, in each case, to the extent of WINDLAS’s
indemnification obligations under Section 11.2.

 

11.2.Indemnification by WINDLAS. WINDLAS hereby agrees to indemnify, defend and
hold MATEON, its Affiliates, and their respective directors, managers, officers,
shareholders, employees and agents (collectively “MATEON’s Indemnitees”),
harmless from and against any Damages incurred by MATEON’s Indemnitees, in
connection with any and all suits, investigations, claims or demands by Third
Parties resulting from or rising out of (i) breach by WINDLAS of any of its
representations or warranties and obligations under this Agreement; (ii) any
gross negligence or willful misconduct of WINDLAS or its Affiliates; (iii)
manufacture, shipment, storage, testing and/or handling of the proven defective
Product(s) by WINDLAS; (iv) any claim arising out of the infringement or
misappropriation of any rights of Third Parties by Windlas Trademark in the
Territory; except, in each case, to the extent of MATEON’s indemnification
obligations under Section 11.1.

 

 

 

 

11.3.Indemnification Procedure. As soon as a Party becomes aware of the
possibility of a claim involving indemnification under this Section 11
(“Indemnified Party”), the Indemnified Party shall give the other Party
(“Indemnifying Party”) prompt written notice in writing and shall permit the
Indemnifying Party to have control over the defense of such claim or suit. The
Indemnified Party agrees to provide all reasonable information and assistance to
the Indemnifying Party in such defense. No such claims shall be settled other
than by the Indemnifying Party defending the same, and then only with the
consent of the other Party, which shall not be unreasonably withheld or delayed;
provided however, that the Indemnified Party shall have no obligation to consent
to any settlement of any such claim which imposes on the Indemnified Party any
liability or obligation which cannot be assumed and performed in full by the
Indemnifying Party.

 

11.4.Limitation of Liability. In no event shall either Party be liable to the
other Party for any incidental, special, exemplary, consequential or punitive
damages, even if other Party has been advised of the possibility of such
damages, arising out of or in connection with this Agreement or arising from any
claim relating to this Agreement, whether such claim is based on contract, tort
or otherwise. Notwithstanding anything above, WINDLAS total and aggregate
liability arising out of any and all claims under this Agreement (or any
agreement entered into in furtherance to this Agreement) in any particular
calendar year during the Term shall not exceed any amount paid by MATEON to the
WINDLAS in the immediately preceding 12 (twelve) months.

 

11.5.INSURANCE. During the Term of the Agreement and for a period of three (3)
years from the last delivery of the Product or until the expiry date of the last
batch manufactured whichever is later, each Party shall obtain and maintain, at
its sole expense, adequate insurance policy as is necessary to cover its
responisbilities and risks under this Agreement. Each Party shall provide proof
of insurance to the other Party.

 

12. CONFIDENTIAL INFORMATION.

 

12.1.Each Party to this Agreement shall maintain in strict, confidence, and
shall not disclose to any Third Party, any Confidential Information observed by
or disclose or on behalf of the other Party pursuant to this Agreement. Each
Party shall not use or disclose such Confidential Information except as
permitted by this Agreement. Each Party shall safeguard with confidential and
proprietary nature of the Confidential Information of the other Party with at
least the same degree of care as it holds its own Confidential Information of
like kind, which shall be no less than a reasonable degree of care.
Notwithstanding the foregoing, the preceding restrictions shall not apply to
information that the Receiving Party can sufficiently demonstrate by written
records:

 

12.1.1.Was lawfully in its possession prior to the time of disclosure pursuant
to this Agreement;

 

12.1.2.Is or becomes public knowledge through no fault, omission, of the
Receiving Party;

 

 

 

 

12.1.3.was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a third party who had no obligation to the disclosing Party
not to disclose such information to others; or

 

12.1.4.Was independently developed for or by the Receiving Party, without
violating the terms of this Agreement.

 

In case any disclosure of Disclosing Party’s Confidential Information is
required and if the Disclosing Party seeks a protective order or any other
remedy, Receiving Party shall promptly cooperate with and reasonably assist the
Disclosing Party in such efforts.

 

12.2.Return of Confidential Information. Upon expiry or termination of this
Agreement, the Receiving Party shall promptly return or destroy, at the
Disclosing Party’s option, all Confidential Information of the Disclosing Party.

 

12.3.The provisions of this Section 12 shall survive the termination or
expiration of this Agreement and for a period of five (05) years thereafter.

 

13. TERM AND TERMINATION.

 

13.1.Term. This Agreement shall commence on the Effective Date and shall
continue for a period of five [(05)] years, unless earlier terminated pursuant
to this Section 13 (“Initial Term”). Prior to expiry of the Initial Term, this
Agreement may be renewed, as mutually agreed between the Parties by a written
instrument, on mutually acceptable terms and conditions (“Renewal Term”). The
Initial Term and the Renewal Term shall be collectively referred to as “Term”.

 

13.2.Pre-Termination Negotiation. In an event that either Party intends to
terminate this Agreement, for any reasons stated in Section 13 of this
Agreement, the Party shall notify the other Party in writing stating the reason
for such proposed termination (“Problem”). Parties shall then within five (05)
working days of receipt of such notification, nominate two (02) persons from
each Party, which will form joint forum for discussion (“JFD”). The JFD will, in
good faith, try to amicably find the solution for the Problem. In an event the
JFD is not able to reach a mutually agreeable solution within forty-five (45)
days from the date of notification, the provisions of termination in Section
13.3 to 13.6 of this Agreement will automatically trigger.

 

13.3.Material Breach. This Agreement may be terminated by either Party, on a
Product-by-Product basis or on a country-by-country basis or for a particular
product for a particular country or in its entirety, by written notice of sixty
(60) days provided to the other Party at any time during the Term if the other
Party (the “Breaching Party”) is in material breach or default of any of its
obligations hereunder or any of its representations or warranties hereunder.

 

13.4.Change in Control. In the event of change in Control of a Party, such Party
shall inform the other Party of such change in Control within no more than 30
days from the time the change of control occurs, after which, the other Party
shall have the absolute right and discretion to either (i) seek reasonable
assurances to its satisfaction that the terms and provisions hereof; or (ii)
terminate this Agreement with a written notice to the other Party, which
termination shall be effective immediately. In case of Change in Control or
assignment or transfer of rights of a Party under this Agreement to any Third
Party, the said Party shall seek No Objection Certificate (“NOC”) from the other
Party.

 

 

 

 

13.5.Mutual Termination. Parties shall mutually terminate the Agreement upon
failure of the clinical trial of the Product in the Territory or refusal to
approve the Product by Regulatory Authority in the Territory.

 

13.6.Consequences of termination. Expiration or termination of this Agreement
for whatever reason shall not affect the liabilities or obligations of the
Parties hereunder in respect of matters accrued at the time of such expiration
or termination and shall be without prejudice to any other right or remedies
available at law or in equity. Upon the effective date of expiration of the Term
or upon termination of this Agreement, the following consequences shall apply:

 

13.6.1.In case Parties mutually agree to terminate the Agreement pursuant to
section 13.4, MATEON agrees to pay WINDLAS for all the cost incurred or advanced
by WINDLAS till the date of termination.

 

13.6.2.In case MATEON terminates the Agreement, post Regulatory Approval of the
Product in the Territory, MATEON shall grant all rights in the Product and
MATEON’s Property for the Territory to WINDLAS. Licenses granted by MATEON to
WINDLAS shall continue to survive till such time WINDLAS, WINDLAS Sub-licensee
or co-marketing partner continues to market the Product in the Territory and
three (03) years thereafter. The licenses granted hereunder this Agreement shall
terminate three (03) years after WINDLAS Sub-licensee and co-marketing partner
ceases to market the Product in the Territory.

 

13.6.3.In case MATEON terminates the Agreement for any country, other than the
Territory, for the reasons related to supply price or failure to maintain
regulatory approval of the facility and for the reasons not attributable to
WINDLAS, Parties shall mutually agree on the future course of action including
finding an alternative contract manufacturing organization for supply of
products at reasonable cost.

 

13.6.4.MATEON shall purchase any Product ordered by means of Confirmed Purchase
Order and shall have the right to sell off its available inventory of Product in
the Retained Territory; and

 

13.6.5.Parties shall settle the accounts as of on the date of termination.

 

13.6.6.If MATEON terminates the Agreement due to Supply Failure solely
attributable to WINDLAS, Parties shall, in good faith, decide the future course
of action including supply from alternate facility. Parties shall, in good
faith, mutually select and appoint a contract manufacturing organization (“CMO”)
within six (06) months of such supply failure and get the Product manufactured
and supplied to each Party from the said CMO. WINDLAS shall make all reasonable
efforts to ensure continuous supply of Product from the alternate CMO facility.
If WINDLAS terminates this Agreement for reasons other than Supply failure or
regulatory reasons, WINDLAS shall do reasonable efforts to manufacture and
supply Products to MATEON till the supply starts from alternative CMO facility.

 

 

 

 

13.6.7.Except to the extent of the rights granted under Clause 13.6.2, each
Party agrees that it shall not use Intellectual Property Rights, Confidential
Information, Technology and Know-How (collectively “Property”) of other Party.
If any of the Party intends to use Property of the other Party, the Party
intended shall pay reasonable compensation to the other Party, who is legal
owner of that Property.

 

13.7.Survival. The termination or expiration of this Agreement shall not affect
the survival and continuing validity of Section 7 (Disputes as to Payment),
Section 9 (Representations and Warranties), Section 10 (Intellectual Property),
Section 11(Indemnification), Section 11.5(Insurance), Section 12 (Confidential
Information), Section 13.6 (Consequences of termination), Section 13.7
(Survival), Section 14 (Notices), Section 15 (Governing Law and Dispute
Resolution) and Section 16 (Miscellaneous).

 

14. NOTICES.

 

14.1.All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be (as elected by
the Party giving such notice) hand delivered by messenger or courier service,
sent by facsimile (with confirmation received of recipient’s number) to the
number set forth below, or mailed by registered or certified mail (postage
prepaid), return receipt requested, or delivered by delivery service, addressed
to:

 

If to MATEON: MATEON THERAPERUTICS, INC.   Attn: Vuong Trieu, Ph. D.   29397
Agoura Road, Suite 107   Agoura Hills, CA 91301     If to WINDLAS: WINDLAS
BIOTECH LTD    Plot No. 40/1, Mohabewala Industrial Area,    Dehradun – 248110
(Uttaranchal)   Attention: Head, Legal   Facsimile: +91-124-2821059

 

14.2.Each such notice shall be deemed delivered (a) on the date delivered if by
personal delivery (including by delivery service, with proof of delivery), (b)
on the date telecommunicated if by facsimile (with confirmation of receipt), and
(c) on the date upon which the return receipt is signed or delivery is refused,
as the case may be, if mailed.

 

 

 

 



15. GOVERNING LAW AND DISPUTE RESOLUTION.

 

15.1.This Agreement shall be governed by and interpreted in accordance with
international law, under exclusive jurisdiction of the courts of Singapore.

 

15.2.If any question of Dispute shall, at any time during the term of this
Agreement or thereafter arise between the Parties with respect to the validity,
interpretation, implementation or alleged material breach of any provision of
this Agreement or the rights and/or obligations of the Parties hereunder, or
regarding any question including as to whether the termination of this Agreement
by either Party has been legitimate, then the Parties shall attempt to settle
such dispute amicably between them. In the event that such Dispute has not been
amicably settled within 60 (sixty) days, then such a question or Dispute shall
be referred to and finally resolved by arbitration under the SIAC Rules
(Singapore International Arbitration Centre Rules). The seat of the arbitration
shall be Singapore. All proceedings of such arbitration, including without
limitation, any agreements or awards, shall be in the English language.

 

15.3.Interim Relief. Pending the selection of the arbitrator or pending the
arbitrator’s determination of the merits of any Dispute, either Party may seek
appropriate interim or provisional relief from any court of competent
jurisdiction in India, as deemed necessary by such Party, to protect the rights
or property of such Party.

 

16. MISCELLANEOUS

 

16.1.Relationship. WINDLAS and MATEON are and shall remain independent
contractors. Nothing contained herein shall be construed to place the Parties in
relationship of partners, in a joint venture, principal, or an employer and
employee. Neither Party shall have the power to assume, create or incur any
liability or obligation of any kind, express or implied, in the name of or on
behalf of the other Party by virtue of this Agreement.

 

16.2.Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns.

 

16.3.Force Majeure.

 

16.3.1.Notwithstanding anything contained herein, neither Party shall be liable
to the other Party for any non-performance or delay in the fulfillment of its
obligations when any such non-performance or delay shall be occasioned by any
unforeseeable cause beyond the reasonable control of MATEON or WINDLAS (or their
respective Affiliates), as the case may be, including acts of God, fire, flood,
earthquakes, break-down of the plant, explosions, sabotage, strikes, civil
commotion, riots, military invasions, wars, failure of carriers, or any acts,
restraints, requisitions, regulations, or directives issued by a competent
government authority (“Force Majeure Events”), provided that such
non-performance or delay shall be promptly communicated to the Party not
affected by the Force Majeure Event.

 

 

 

 

16.3.2.In the event that either Party is delayed in discharging its obligations
under this Agreement beyond 120 days (one hundred and twenty days) on account of
a Force Majeure Event, such Party shall notify the other forthwith, and shall
nevertheless make every endeavor, in good faith, to discharge its said
obligations, even if in a partial or compromised manner. If either Party is
unable to perform its obligations hereunder as a result of a Force Majeure Event
the Party not affected by the Force Majeure Event can terminate the Agreement.

 

16.4.Press Releases. Except as otherwise mutually agreed by the Parties or as
required by applicable Law or the rules of any stock exchange, no Party shall
issue or cause the publication of any other press release or public announcement
with respect to the transactions contemplated by this Agreement without the
express prior written approval of the other Party, which approval shall not be
unreasonably withheld or delayed

 

16.5.Severability. Should any part or provision of this Agreement be held
invalid or unenforceable or in conflict with Applicable Law by a court of
competent jurisdiction, the invalid or unenforceable part or provision shall,
provided that it does not go to the essence of this Agreement, be replaced with
a revision which accomplishes, to the extent possible, the original commercial
purpose of such part or provision in a valid and enforceable manner.

 

16.6.Amendment. No modification, amendment, variation, extension, or waiver of
this agreement or any provision hereof shall be binding or effective unless in
writing and signed by a duly authorized representative of each of the Parties.

 

16.7.Waiver. No waiver by either Party, whether express or implied, of its
rights under any provision of this Agreement shall constitute a waiver of such
Party’s rights under such provisions at any other time or a waiver of such
Party’s right under any other provision of this Agreement. No failure by any
Party to strictly enforce any of the provisions of this Agreement, to exercise
any right under this Agreement, or to take any action against any breach of this
Agreement or default by another Party shall constitute a waiver of the former
Party’s right to enforce any provision of this Agreement, to exercise such right
or to take action against such breach or default or any subsequent breach or
default by such other Party.

 

16.8.Entire Agreement. This Agreement (including its Schedules) constitutes the
entire agreement between the Parties with respect to its subject matter and
supersedes all prior agreements, arrangements, dealings or writings between the
Parties.

 

16.9.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed and together shall constitute one and the same
instrument. This Agreement may be delivered by PDF transmission and receipt of a
PDF copy of any Party’s signature shall be considered to be receipt of an
original copy thereof; provided that any Party executing this Agreement by PDF
shall, as soon as practicable following execution of this Agreement, provide an
originally executed counterpart of this Agreement to the other Party.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives and to be effective as of the
Effective Date.

 

MATEON THERAPEUTICS, INC         By: /s/Vuong Trieu   Name: Vuong Trieu, Ph. D.
  Title: CEO         WINDLAS BIOTECH LIMITED         By: /s/ Hitesh Windlass  
Name: Hitesh Windlass   Title: Managing Director  

 

 

 

 

ANNEXURE – I

 

PRODUCT

 

Product   API   Strengths   Territory   Packs   Approved By   Supply Price  
Royalty                     Ayush   TBD   TBD                     FSSAI   TBD  
TBD                     DCGI   TBD   TBD

 

SCOPE OF WORK:

 

[PLEASE INCLUDE SCOPE OF WORK/DEVELOPMENT PLAN]

 

 

 

 

ANNEXURE –II

 

FEE SCHEDULE

 

FINANCIAL DETAILS (to be finalized in the CTA between Windlas and CRO)

 

Professional Fee Charges  Amount in INR  Technical and advisory services 
 68,31,000  Insurance costs   5,50,000  Local taxes @ 18%   13,28,580  Any
incidental costs approved by both parties (to be added in relevant milestone) 
    Total Amount:   87,09,850 

 

STUDY TIMELINES AND PAYMENT MILESTONE

 

Sr. No.  Milestone Payment for Professional Fee  Amount in INR  1.  On Signing
Contract   22,61,116  2.  After 1st EC approval    16,12,116  3.  After 2 sites
initiated for clinical trial   8,06,058  4.  50 % of Recruitment Over in
Clinical trial   12,09,087  5.  100 % of Recruitment Over   8,06,058  6. 
Database Lock   8,06,058  7.  Clinical Study Report + any incidental amount 
 12,09,087     Total   87,09,850*

 

●Incidental amount if any approved by both parties to be added in relevant
milestone.

 

 

 

